1

2

3                                  UNITED STATES DISTRICT COURT
4                                         DISTRICT OF NEVADA
5

6     RANDOLPH L. MOORE,                                   Case No. 2:13-cv-0655-JCM-CWH
7          Petitioner,
                                                           ORDER GRANTING MOTION FOR
8              v.                                          EXTENSION OF TIME (ECF NO. 63)
9
      WILLIAM GITTERE, et al.,
10
           Respondents.
11

12

13            In this capital habeas corpus action, the petitioner, Randolph L. Moore, filed a second
14   amended habeas petition on July 15, 2019 (ECF No. 59). Respondents’ response to the second
15   amended petition is due September 13, 2019. See Order entered February 5, 2019 (ECF No. 51).
16            On September 6, 2019, Respondents filed a motion for extension of time (ECF No. 63),
17   requesting a 32-day extension of time, to October 15, 2019, to respond to Moore’s second
18   amended petition. Respondents’ counsel states that the extension of time is necessary because of
19   the complexity of this case and his obligations in other cases. Moore does not oppose the motion
20   for extension of time.
21            The Court finds that Respondents’ motion for extension of time is made in good faith and
22   not solely for the purpose of delay, and that there is good cause for the extension of time
23   requested.
24            IT IS THEREFORE ORDERED that Respondents Motion for Enlargement of Time
25   (ECF No. 63) is GRANTED. Respondents will have until and including October 15, 2019, to
26   respond to the petitioner’s second amended habeas petition.
27   ///
28   ///
                                                       1
1           IT IS FURTHER ORDERED that, in all other respects, the schedule for further

2    proceedings set forth in the order entered February 5, 2019 (ECF No. 51) will remain in effect.

3

4                 September
            DATED THIS ___ day10,
                               of 2019.
                                  ______________________, 2019.
5

6
                                                         JAMES C. MAHAN,
7                                                        UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                     2
